UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-5120



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PATRICK JERMAINE ROBERTS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-04-295)


Submitted:   January 27, 2006          Decided:     February 10, 2006


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Parks N. Small, Federal Public Defender, Columbia, South Carolina,
for Appellant. Jonathan S. Gasser, Acting United States Attorney,
Alston C. Badger, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patrick Jermaine Roberts appeals his convictions and sentence

in the District of South Carolina on a controlled substance offense

and a firearms offense.     As explained below, we affirm both his

convictions and his sentence.



                                 I.

     On the evening of February 18, 2003, Officer Robert Joyner of

the North Charleston Police Department was dispatched to a mobile

home park, upon information that a man there was lying in the

street bleeding.   Joyner arrived to find Roberts, bleeding from

what appeared to be a bullet wound, lying near a green Jeep

Cherokee that was parked near a mobile home on Lot 218.     Roberts

advised Joyner that he had shot himself and thereafter had thrown

the weapon from the Jeep.    After arranging for Roberts to receive

medical attention, Joyner searched for the weapon.     During this

search, he observed a trail of blood leading from where Roberts had

been found to the Jeep.   A second trail of blood led from the Jeep

to the front steps of the mobile home on Lot 218, where Joyner

discovered a large pool of blood and a set of keys.

     Fearing that possible victims or injured persons could be

inside the mobile home, Joyner, along with other officers who had

arrived on the scene, entered the mobile home without a warrant.

They then found another trail of blood leading into the master


                                  2
bedroom and to the edge of the bed.                    The officers looked under the

bed and discovered a firearm and what appeared to be a bag of

marijuana.     The officers thereafter obtained a search warrant and,

in   conducting      a    full   warranted             search    of       the   mobile    home,

discovered two handguns, a rifle, thirty-six pounds of marijuana,

a digital scale, and over $36,000 in cash.

      On March 10, 2004, the federal grand jury indicted Roberts on

three counts:       (1) possession with intent to distribute marijuana,

in contravention of 21 U.S.C. § 841(a)(1) (“Count One”); (2)

possession     of    firearms        in   furtherance           of    a    drug    trafficking

offense, in violation of 18 U.S.C. § 924(c)(1)(A)(iii) (“Count

Two”);   and   (3)       being   a    felon       in    possession         of     firearms,   in

contravention of 18 U.S.C. § 922(g)(1) (“Count Three”).                                  Count

Three set forth the make, model, and general description of each of

the three firearms found by the officers in searching the mobile

home.    On July 28, 2004, Roberts moved to suppress the evidence

seized from the mobile home, asserting that the officers’ initial

warrantless entry contravened Roberts’s Fourth Amendment rights.

On   August    23,    2004,      the      district       court       denied       the   motion.

Thereafter, on September 10, 2004, Roberts pleaded guilty to Counts

One and Three of the indictment, and the prosecution agreed to

dismiss Count Two.         Roberts’s pleas were conditional, see Fed. R.

Crim. P. 11(a)(2), in that he reserved the right to withdraw them




                                              3
in the event the denial of his motion to suppress is vacated on

appeal.

     Roberts’s presentence report (“PSR”) first calculated his

sentence under Chapter Two of the Guidelines, assigning him a base

offense level of 26 on Count Three (which was grouped with Count

One) and recommending two enhancements — one for the number of

firearms involved and one for using the firearms in connection with

another felony offense — which placed Roberts at offense level 32.

The PSR also recommended, however, that Roberts be classified as an

Armed Career Criminal under 18 U.S.C. § 924(e) and § 4B1.4 of the

Guidelines.      Moreover, because at least one of the firearms was

described   in   26   U.S.C.   §   5825(a),   the   PSR   concluded   that   §

4B1.4(b)(3)(A) applied, prescribing a base offense level of 34.

Because the base offense level called for by § 4B1.4(b)(3)(A)

exceeded the offense level prescribed by Chapter Two, the PSR

concluded that § 4B1.4(b)(3)(A) governed, and that Roberts’s base

offense level was 34.     It then recommended a three-level reduction

for acceptance of responsibility, resulting in a final offense

level of 31.      The PSR also placed Roberts in criminal history

category VI because he qualified as a career offender pursuant to

§ 4B1.1(b).      Combining offense level 31 with criminal history

category VI yielded an ultimate sentencing range of 188 to 235

months.




                                      4
     The sentencing court adopted the recommendations of the PSR

and sentenced Roberts to 212 months in prison.   Roberts has timely

noted his appeal, and we possess jurisdiction pursuant to 28 U.S.C.

§ 1291.



                                 II.

     In reviewing the denial of a suppression motion, we review a

district court’s factual findings for clear error and its legal

conclusions de novo.   See United States v. Johnson, 114 F.3d 435,

439 (4th Cir. 1997).   We review a district court’s interpretation

of the Guidelines de novo.   See United States v. Ebersole, 411 F.3d

517, 535-36 (4th Cir. 2005).     And we review for plain error any

claim not properly preserved and raised for the first time on

appeal.   See United States v. Hughes, 401 F.3d 540, 547 (4th Cir.

2005).



                                III.

     By this appeal, Roberts makes three contentions: (1) that the

district court erred in denying his motion to suppress the evidence

seized from the mobile home; (2) that the court erred in concluding

that he was an Armed Career Criminal under 18 U.S.C. § 924(e); and

(3) that his sentence was imposed in violation of his Sixth

Amendment right to trial by jury, as explained in United States v.




                                  5
Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), and its progeny.                    We

assess each of these contentions in turn.



                                     A.

       Roberts   first   asserts   that   the   district     court       erred   in

concluding   that   exigent   circumstances        justified    the      officers’

initial warrantless search of the mobile home.               We disagree.        We

have long recognized that “‘[t]he Fourth Amendment does not bar

police officers from making warrantless entries and searches when

they   reasonably   believe   that   a    person    within     is   in    need   of

immediate aid.’”    Sallie v. North Carolina, 587 F.2d 636, 641 (4th

Cir. 1978) (quoting Mincey v. Arizona, 437 U.S. 385, 392 (1978)).

Here, the officers found Roberts lying in a road bleeding from a

gunshot wound, they were unable to locate the weapon Roberts had

allegedly shot himself with, and they discovered a trail of blood

leading to the front steps of the mobile home at Lot 218.                  In such

circumstances, it is imminently reasonable to surmise that someone

inside the mobile home was “in need of immediate aid.”                           The

officers’ warrantless search of the mobile home therefore did not

contravene the Fourth Amendment.



                                     B.

       Roberts next maintains that the district court improperly

designated him as an Armed Career Offender under 18 U.S.C. §


                                     6
924(e).   Section 924(e) provides for a mandatory minimum sentence

of fifteen years for any person “who violates section 922(g) . . .

and has three previous convictions . . . for a violent felony or

serious drug offense, or both, committed on occasions different

from one another.”     Roberts does not dispute that his previous

convictions for armed robbery and for discharging a firearm in a

dwelling both constitute “violent felon[ies]” under § 924(e)(2)(B).

He maintains only that the court erred in classifying his 1995

conviction for marijuana possession as a “serious drug offense”

under § 924(e)(2)(A)(ii).     Only those state drug offenses “for

which a maximum term of imprisonment of ten years or more is

prescribed by law” qualify as “serious drug offense[s]” under §

924(e)(2)(A)(ii), and, as Roberts and the Government agree, the

maximum punishment authorized for his 1995 marijuana conviction was

five years.   Nevertheless, as the Government points out, Roberts

was also convicted in 1995 on a state charge for distributing crack

cocaine, an offense which carried a maximum punishment of fifteen

years and thus qualifies as a “serious drug offense” under §

924(e)(2)(A)(ii).    Thus, setting the 1995 marijuana offense aside,

the 1995 crack distribution offense, together with the armed

robbery offense and the firearm discharge offense, qualify Roberts

as an Armed Career Offender under § 924(e).




                                  7
                                 C.

     Finally,    Roberts   maintains    that   the   district    court’s

enhancement of his sentence based on various judicially found facts

contravened his Sixth Amendment right to trial by jury as explained

in United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).

He first asserts that, under Booker, the prior convictions used to

designate him as an Armed Career Criminal were required to be

admitted by him or found by a jury.     He concedes that this argument

is foreclosed by the Supreme Court’s decision in Almendarez-Torres

v. United States, 523 U.S. 224 (1998), but he contends that Booker

has called Almendarez-Torres into question and that we should not

consider Almendarez-Torres to be controlling precedent.         Whatever

the merits of Roberts’s contention, we are obliged to follow and

apply Almendarez-Torres, until and unless the Supreme Court rules

otherwise.   See United States v. Cheek, 415 F.3d 349, 352-53 (4th

Cir. 2005) (concluding that Almendarez-Torres remains good law

after Booker).

     Roberts also asserts that the sentencing enhancements for the

number of firearms involved in Count Three and the use of the

firearms in connection with another felony offense were based on

judicially found facts that enhanced his sentence beyond that

justified by the facts he admitted.      As explained above, however,

the sentencing court did not use those enhancements in setting

Roberts’s    offense   level.   Those    enhancements   were    used   in


                                  8
calculating Roberts’s offense level under Chapter Two of the

Guidelines, but Roberts’s ultimate offense level was calculated

under Chapter Four because the offense level calculated under §

4B1.4(b) was greater than that calculated under Chapter Two.              See

§ 4B1.4(b) (providing, as relevant here, that offense level to be

used in calculating the sentencing range is greater of offense

level under Chapter Two or offense level under § 4B1.4(b)).           Thus,

the enhancements of which Roberts complains played no role in the

computation of his sentencing range.

     For   its   part,   the   Government   seeks   to   concede   that   the

sentencing court erred under Booker in finding that Roberts, with

respect to Count Three, used the firearm in connection with a

controlled substances offense, which placed Roberts in offense

level 34 under § 4B1.4(b)(3)(A).         We, however, need not accept the

Government’s concession.       See United States v. Rodriguez, No. 04-

4609, __ F.3d __, 2006 WL 9602, at *2 n.6 (4th Cir. Jan. 3, 2006)

(“[W]e are not at liberty to vacate and remand for resentencing on

the Government's concession of error alone.”).            A defendant can

qualify for offense level 34 under § 4B1.4(b)(3)(A) in two ways:

by using or possessing the firearm in connection with another

crime, or “if the firearm possessed by the defendant was of a type

described in 26 U.S.C. § 5845(a).”           The PSR, as adopted by the

court, states both that Roberts used the firearm in connection with

a controlled substances offense and that the firearm was of a type


                                     9
described in § 5845(a).     Because Count Three of the indictment

specifies the make, model, and general description of each firearm

Roberts admittedly possessed, the court, in determining that one of

the firearms was of a type described in § 5845(a), needed only make

the purely legal determination of whether § 5845(a) included the

firearms at issue, a legal determination that does not implicate

Booker.

     Because Roberts’s sentence was not enhanced by judicially

found facts, no Sixth Amendment error occurred here.      Thus, the

sentencing court’s only error was in treating the Guidelines as

mandatory.   See United States v. White, 405 F.3d 208, 216 (4th Cir.

2005) (recognizing that “even in the absence of a Sixth Amendment

violation, the imposition of a sentence under the former mandatory

guidelines regime rather than under the advisory regime outlined in

Booker is error”).   Because Roberts did not object on the basis of

Booker or its predecessors, plain error analysis applies.       See

United States v. Olano, 507 U.S. 725, 731 (1993).   Pursuant to our

decision in White, under plain error analysis, we will vacate a

sentence because it was imposed under mandatory Guidelines only if

“the record as a whole provides [a] nonspeculative basis for

concluding that the treatment of the guidelines as mandatory

affected the district court’s selection of the sentence imposed.”

405 F.3d at 223 (internal quotation marks omitted).       Here, the

record reveals no nonspeculative basis to conclude that the court


                                 10
might   have   imposed   a   more   lenient   sentence   under   advisory

Guidelines.    Indeed, the court sentenced Roberts at the middle of

the applicable Guidelines range, imposing a sentence of 212 months,

within the range of 188 to 235 months.        Accordingly, pursuant to

White, we must reject Roberts’s challenge to his sentence.



                                    IV.

     Pursuant to the foregoing, the judgment of the district court

is affirmed.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

us and argument would not aid in the decisional process.



                                                                 AFFIRMED




                                    11